  8:20-cv-00294-RGK-PRSE Doc # 6 Filed: 09/23/20 Page 1 of 5 - Page ID # 36




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RUDY STANKO, Individually, and on                            8:20CV294
behalf of other prisoners in the Sheridan
and Scottsbluff County Jails;

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

SHERIDAN COUNTY; MARK
OVERMAN, Individually; JEFF
BREWER, Individually; and AARON
CONN, Individually, as a private
attorney, and in his Official Capacity as
County Attorney,

                    Defendants.



     This matter is before the court on Plaintiff’s motion for recusal (Filing 4) and
motion for summons (Filing 5). Both motions will be denied.

                                 Motion for Recusal

       Plaintiff requests that I recuse myself for alleged prejudice and bias, based on
decisions I rendered over a decade ago in Stanko v. Patton, Case No. 8:06cv290. As
required by the Prison Litigation Reform Act, see 28 U.S.C. § 1915A, I conducted
an initial review of the complaint in that action and, in a Memorandum and Order
entered on April 3, 2006, determined that the action should be dismissed without
prejudice because Plaintiff’s claims were frivolous and he had failed to exhaust his
administrative remedies. Plaintiff successfully appealed that ruling. See Stanko v.
Patton, 228 F. App’x 623, 624 (8th Cir. 2007). On remand, however, the case was
dismissed with prejudice when I granted the defendants’ motions for summary
judgment; the Eighth Circuit then summarily affirmed my judgment on appeal. See
   8:20-cv-00294-RGK-PRSE Doc # 6 Filed: 09/23/20 Page 2 of 5 - Page ID # 37




Stanko v. Patton, 568 F. Supp. 2d 1061, 1079 (D. Neb. 2008), aff’d, 357 F. App’x
738 (8th Cir. 2009), cert. denied, 560 U.S. 956 (2010).

       “Whenever a party to any proceeding in a district court makes and files a
timely and sufficient affidavit that the judge before whom the matter is pending has
a personal bias or prejudice either against him or in favor of any adverse party, such
judge shall proceed no further therein, but another judge shall be assigned to hear
such proceeding.” 28 U.S.C.A. § 144 (Westlaw 2020). “[T]he plain text of § 144
mandates only that a district court judge ensure that another judge is assigned to any
case in which a litigant has sufficiently alleged bias or prejudice, not that the recusal
decision itself be rendered by a judge other than the judge to whom the motion is
addressed.” Akins v. Knight, 863 F.3d 1084, 1086 (8th Cir. 2017).

        “Relief under section 144 is expressly conditioned on the timely filing of a
legally sufficient affidavit.” Holloway v. United States, 960 F.2d 1348, 1355 (8th
Cir. 1992) (quoting United States v. Faul, 748 F.2d 1204, 1210 (8th Cir.1984)); see
United States v. Johnson, 827 F.3d 740, 746 (8th Cir. 2016) (a legally sufficient
affidavit is required to disqualify a judge from hearing a case). Because Plaintiff has
not filed a legally sufficient affidavit—or, for that matter, any form of affidavit—he
is not entitled to any relief under 28 U.S.C. § 144.

      Alternatively, a recusal motion may be considered under 28 U.S.C. § 455,
which provides, inter alia, that a judge shall disqualify himself where “he has a
personal bias or prejudice concerning a party.” 28 U.S.C.A. § 455(b)(1) (Westlaw
2020). Thus considered, I find Plaintiff’s motion is without merit.

      “Under both sections 144 and 455, the moving party is required to show
personal bias or prejudice on the part of the presiding judge.” United States v. Jones,
801 F.2d 304, 312 (8th Cir. 1986). “To be disqualifying, the judge’s bias or prejudice
must stem from an extrajudicial source.” Id.; Rossbach v. United States, 878 F.2d
1088, 1089 (8th Cir. 1989) (“[T]here is no basis for disqualification absent a showing
of personal bias or prejudice arising from an extrajudicial source.”). That is to say,
“personal bias or prejudice” does not include opinions held by judges acquired in
the course of the proceedings, nor does it include opinions held as a result of what

                                           2
  8:20-cv-00294-RGK-PRSE Doc # 6 Filed: 09/23/20 Page 3 of 5 - Page ID # 38




judges learned in earlier proceedings. See Liteky v. United States, 510 U.S. 540, 551
(1994).

       “Moreover, a party is not entitled to recusal merely because a judge is
‘exceedingly ill disposed’ toward them, where the judge’s ‘knowledge and the
opinion it produced were properly and necessarily acquired in the course of the
proceedings ....’” In re Steward, 828 F.3d 672, 682 (8th Cir. 2016) (quoting Liteky,
510 U.S. at 551). “Judicial rulings rarely establish a valid basis for recusal.” United
States v. Melton, 738 F.3d 903, 906 (8th Cir. 2013). “Here, [Plaintiff’s] accusations
are premised entirely on unfavorable rulings in previous litigation, which are neither
extrajudicial, nor indicative of bias.” Buttercase v. Frakes, No. 8:18-CV-131, 2019
WL 2513678, at *1 (D. Neb. June 18, 2019).

                                Motion for Summons

       On August 24, 2020, Plaintiff filed a motion to require the clerk of the court
to issue summonses immediately for service on Defendants. Alternatively, Plaintiff
requests that his $400.00 payment for filing and administrative fees be refunded.
Neither request is appropriate.

       The Prison Litigation Reform Act (PLRA) requires the court to “review,
before docketing, if feasible or, in any event, as soon as practicable after docketing,
a complaint in a civil action in which a prisoner seeks redress from a governmental
entity or officer or employee of a governmental entity.” 28 U.S.C.A. § 1915A(a)
(Westlaw 2020). This is such a case.

      The court must review the prisoner’s complaint to determine if it is frivolous
or malicious, fails to state a claim upon which relief may be granted, or seeks
monetary relief from a defendant who is immune from such relief. See 28 U.S.C.A.
§ 1915A(b). The court may dismiss such a complaint before service of process and
without leave to amend. Christiansen v. Clarke, 147 F.3d 655, 657-59 (8th Cir.




                                          3
   8:20-cv-00294-RGK-PRSE Doc # 6 Filed: 09/23/20 Page 4 of 5 - Page ID # 39




1998) (rejecting argument that 28 U.S.C. § 1915(e)(2)(B)(ii)1 is unconstitutional
because it authorizes preservice dismissal of indigent prisoners’ claims without leave
to amend); see Lasher v. Nebraska State Bd. of Pharmacy, 749 F. App'x 494, 495
(8th Cir. 2019) (“[T]he district court did not violate [the in forma pauperis plaintiff’s]
rights by dismissing her complaint preservice or by not sua sponte granting her leave
to amend her complaint.”), cert. dismissed, 140 S. Ct. 1244 (2020); Love v. Andrews,
8 F. App’x 602, 603 (8th Cir. 2001) (“[The prisoner plaintiff] argues the district
court erred when it dismissed his complaint without issuing a summons and allowing
him to amend his complaint after he had paid the initial partial filing fee. However,
the district court may at any time dismiss a case for failure to state a claim,
“[n]otwithstanding any filing fee, or any portion thereof, that may have been paid”
see 28 U.S.C. § 1915(e)(2), and need not allow a prisoner to amend his complaint
prior to dismissal, ….”); Higgins v. Carpenter, 258 F.3d 797, 800 (8th Cir. 2001)
(“28 U.S.C. § 1915(e)(2)(B)(ii) … allows a court to dismiss, prior to service of
process and without leave to amend, an IFP action … if it fails to state a claim on
which relief may be granted.”); see also Carr v. Brill, 187 F. App’x 902, 904 (10th
Cir. 2006) (“[T]he district court is not required to serve the defendants before
reviewing and, in appropriate cases, dismissing sua sponte a prisoner’s complaint.
(citing Christiansen)); Jackson v. Herrington, 393 F. App'x 348, 353 (6th Cir. 2010)
(“Rule 4 requires plaintiffs to serve each defendant with a summons and a copy of
the complaint. But district courts cannot issue summonses in in forma pauperis
prisoner cases until after screening the complaint for frivolousness and other defects
under 28 U.S.C. §§ 1915(e) and 1915A(b).” (citation omitted)).

      Filing fees for initiating a lawsuit in district court are authorized by 28 U.S.C.
§ 1914, and are part of the costs of litigation. See Green v. Bank of America, No.
2:12-cv-02093-GED-CKD PS, 2012 WL 5032414, at *1 (E.D. Cal. Oct. 17, 2012)
(denying refund of filing fee after pro se plaintiff voluntarily dismissed complaint
under Rule 41(a)). “Nothing in the statute, or any other statute, provides for the
refund of a filing fee for any reason.” Duclairon v. LGBTQ Cmty. & Grace Cmty.
Church Klan, No. 3:18-CV-01095-AC, 2018 WL 5085754, at *1 (D. Or. Oct. 17,


      1
        This provision of the PLRA applies to in forma pauperis (IFP) complaints,
but the grounds for dismissal are identical to those stated in 28 U.S.C. § 1915A(b).
                                          4
   8:20-cv-00294-RGK-PRSE Doc # 6 Filed: 09/23/20 Page 5 of 5 - Page ID # 40




2018). “To the contrary, numerous courts have discussed that a district court lacks
the authority to refund a filing fee after a voluntary dismissal.” Id. (collecting cases);
see Ball v. Goldfar, 19-CV-0908, 2020 WL 474448, at *2, n.2 (N.D.N.Y. Jan. 28,
2020) (“The law is well-settled that once payment of the filing fee has been collected,
it cannot be waived or refunded, regardless of the outcome of the action.” ).

       It is also well-established in this circuit that “the PLRA makes prisoners
responsible for their filing fees the moment the prisoner brings a civil action or files
an appeal.” In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997) (refusing to consider
petition for writ of mandamus filed by prisoner who was not eligible for installment
payments under 28 U.S.C. § 1915(b), directing court clerk to dismiss petition with
prejudice if filing fee was not paid in full within 15 days, and holding that prisoner
would still be assessed full filing fee even if petition was dismissed). “The purpose
of the [PLRA] was to require all prisoner-litigants to pay filing fees in full, with the
only issue being whether the inmate pays the entire filing fee at the initiation of the
proceeding or in installments over a period of time.” Ashley v. Dilworth, 147 F.3d
715, 716 (8th Cir. 1998).

      IT IS THEREFORE ORDERED:

      1.     Plaintiff’s motion for recusal (Filing 4) is denied in all respects.

      2.     Plaintiff’s motion for summons (Filing 5) is denied in all respects.

       3.     The court in its normal course of business will conduct an initial review
of Plaintiff’s complaint (Filing 1) pursuant to 28 U.S.C. § 1915A.

      Dated this 23rd day of September, 2020.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge


                                            5
